Citation Nr: 1210425	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1960 to August 1963, which included service in the Republic of Vietnam.  The Veteran died in February 1999, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran died in February 1999, and the Veteran's death certificate cites his underlying cause of his death as metastatic esophageal cancer.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  While the Veteran served in the Republic of Vietnam, there is no presumed relationship between esophageal cancer and Vietnam-related herbicide exposure.

4.  The Veteran's service treatment records fail to reflect any esophageal complaints, and the first treatment of record for esophageal cancer is in 1998, with references to the onset of the Veteran's esophageal cancer in 1996.

5.  There is no medical evidence of record suggesting a relationship between the Veteran's cause of death and service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the claimant with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, VA's notice requirements were fulfilled by a letter dated in November 2006, which informed the appellant of the evidence necessary to substantiate service connection for the cause of the Veteran's death.  This notice was also provided to the appellant prior to the initial adjudication of her claim.  While the notice provided to the appellant did not specifically inform her that the Veteran had no service-connected disabilities at the time of his death, the appellant demonstrated her actual knowledge of this information when completing her Dependency and Indemnity Compensation claim, at which time she reported that the Veteran had not sought any VA benefits during his lifetime.  Accordingly, any error with regard to VA's failure to so advise the appellant is deemed harmless.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records are of record, as well as his relevant private treatment records.  The Board acknowledges that a VA medical opinion addressing a potential relationship between the Veteran's cause of death and service was not obtained.  However, in the instant case, the evidence of record fails to suggest such a potential relationship, as the Veteran had no related treatment in service, was diagnosed with esophageal cancer many years after service, and no medical opinion or statutory presumption provides a potential link to service.  Thus, VA's duty to obtain a medical opinion was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination or medical opinion is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). The appellant was also afforded an opportunity to testify before the Board, but she declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

Service Connection for the Cause of Death

As referenced above, the Veteran died in February 1999, and his death certificate cites his underlying cause of death as metastatic esophageal cancer, which in turn caused uncontrollable pain, which in turn caused the Veteran to experience an acute seizure, which in turn caused the Veteran to experience a cardiac arrest resulting in his death.  The appellant contends that the Veteran's developed esophageal cancer as the result of his herbicide exposure while serving in the Republic of Vietnam.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

In that regard, the Board notes that if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  In the instant case, while the Veteran may be presumed to have had such herbicide exposure based on the evidence of record reflecting his service in the Republic of Vietnam in 1963, esophageal cancer is not among the list of enumerated diseases for which service connection based on presumed herbicide exposure is automatically established.  See U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2011).   Rather, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, to specifically include esophageal cancer.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Moreover, neither the Veteran's service treatment records nor post-service treatment of record suggest that the Veteran developed esophageal cancer either during or as a result of service.  The Veteran's service treatment records fail to reflect any esophageal complaints, and no abnormalities of the Veteran's mouth and throat were noted on separation from service.  Similarly, the Veteran denied ever having experienced any ear, nose, or throat trouble when completing his separation medical history examination report.  The Veteran's 1998 esophageal cancer private treatment of record reflects that the Veteran was first treated for esophageal cancer in 1996, at which time he underwent a lower esophageal resection, and that the Veteran underwent radiation therapy and chemotherapy in 1998 when his cancer recurred.  Thus, the Veteran's esophageal cancer manifested many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The private treatment of record also does include any medical opinions or notations suggesting  a link between the Veteran's esophageal cancer and service.  

The Board specifically acknowledges its consideration of the appellant's lay assertions that the Veteran contracted his esophageal cancer as the result of his in-service herbicide exposure.   However, the appellant herself does not possess the medical expertise to provide this link, and the medical evidence of record fails to reflect any support for this theory.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

In sum, the evidence of record reflects a lack of any esophageal treatment or complaints in service; the lapse of approximately 33 years between the Veteran's discharge from service and his treatment for esophageal cancer; a lack of any medical evidence suggesting a link between the Veteran's esophageal cancer and service; and the VA determination that esophageal cancer is not presumptively associated with herbicide exposure.  Accordingly, the Board finds that a basis for granting service connection for the cause of the Veteran's death, cited as metastatic esophageal cancer, has not been presented.  Thus, the appellant's appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


